Title: To George Washington from Thomas Jefferson, 19 June 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 19. 1793.

Th: Jefferson has the honor to return to the President the minutes of the 17th inst. the letters then agreed on are sent to the Secretaries of the Treasury & war for their corrections, & will then be handed to the President.
he sends him also a letter from the Attorney of Kentuckey for his information, & because the subject of it belongs to another department.
